— In a negligence action to recover damages for personal injuries and wrongful death, the plaintiffs appeal, as limited by their brief, from so much of an order and judgment (one paper) of the Supreme Court, Rockland County (Meehan, J.), dated March 2; 1990, as denied their cross motion for a stay of proceedings pending a resolution of the related appeal in Aetna Cas. & Sur. Co. v Santos (175 AD2d 91 [decided herewith]).
Ordered that the appeal is dismissed as academic, without costs or disbursements.
The reason for the plaintiffs’ application for a stay of proceedings in this action was to await the determination of an appeal in a related case. Since that appeal is now decided (see, Aetna Cas. & Sur. Co. v Santos, 175 AD2d 91 [decided herewith]), the issue presented by this appeal has been rendered academic. Thompson, J. P., Kunzeman, Harwood and Balletta, JJ., concur.